Citation Nr: 0303988	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-09 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for pelvic 
inflammatory disease (PID) with endometriosis, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of tonsillectomy.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1992 to September 
1993.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that increased the 
evaluation for PTSD from 30 to 50 percent, increased the 
evaluation for PID with endometriosis from zero to 
10 percent, denied an increased (compensable) evaluation for 
residuals of tonsillectomy, and denied a total rating for 
compensation purposes based on individual unemployability.


FINDINGS OF FACT

1.  The PTSD is manifested primarily by depression, anxiety, 
nightmares and recollections of experiences in service, panic 
attacks, and being easily startled, that produce occupational 
and social impairment with reduced reliability and 
productivity.

2.  PTSD symptoms that produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked  irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships are not found.

3.  The PID with endometriosis is manifested primarily by 
occasional pelvic pain that is controlled by continuous 
treatment.

4.  The residuals of tonsillectomy are asymptomatic.

5.  The veteran has completed high school; her current 
employment status is unknown; and she has work experience as 
a cashier, assistant teacher, security officer, and 
housekeeper.

6.  The veteran's service-connected disabilities are rated 
60 percent combined and, when evaluated in association with 
her education and occupational experience, are not 
sufficiently disabling to prevent her from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2002).

2.  The criteria for a rating in excess of 10 percent for PID 
with endometriosis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.116, Codes 7615, 7629 (2002).

3.  The criteria for an increased (compensable) evaluation 
for residuals of tonsillectomy are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.97, Code 6516 
(2002).

4.  The criteria for a total rating for compensation based on 
individual unemployability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for PTSD, PID with 
endometriosis, and residuals of tonsillectomy, and for a 
total rating for compensation purposes based on 
unemployability, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the related disabilities.  
She and her attorney have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's attorney has been given the opportunity to submit 
written argument.  In a December 2002 letter, the Board 
notified her of the evidence needed to substantiate her 
claims.  This letter gave notice of what evidence she needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to her in the 
development of the claims as required by the VCAA or to give 
the attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Increased Evaluation for PTSD

A.  Factual Background

The veteran had active service from August 1992 to September 
1993.

A September 1994 RO rating decision granted service 
connection for the veteran's PTSD with dysthymia.  A 
10 percent evaluation was assigned for this disorder, 
effective from September 1993.

A November 1996 RO rating decision increased the evaluation 
for the PTSD with dysthymia from 10 to 30 percent, effective 
from August 1996.  The 30 percent rating remained unchanged 
until the July 2000 RO rating decision increased it to 
50 percent, effective from October 1999.

VA medical records show that the veteran was treated and 
evaluated for various medical problems from the mid 1990's to 
2000.  The more salient medical reports related to the claims 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A VA hospital summary shows that the veteran was hospitalized 
in April 1998 for psychiatric treatment.  She was admitted 
feeling depressed.  She denied thoughts of suicide and was 
coherent, appropriate, and stated that she was just upset and 
crying after her roommate verbally abused her which reminded 
her of the verbal abuse and physical abuse she suffered at 
the hand of her mother.  She denied suicidal or homicidal 
thoughts.  She gave a history of rape in service.  She was 
oriented to time, place, and person, and denied 
hallucinations.  The Axis I diagnoses were dysthymic disorder 
and PTSD.  The Axis V diagnosis was 71.

The veteran underwent VA psychiatric examination in December 
1999.  She stated that "I can't hold a job.  I get paranoid 
feelings.  It doesn't take much for me to break down into 
tears and then I lose my temper".  She reported nightmares 
and flashbacks of experiences in service.  She reported 
episodes of panic 3 or 4 times per week.  She was easily 
startled.  On mental status examination, there were no loose 
associations or flight of ideas.  There was no bizarre motor 
movements or tics.  Her mood was tense.  Her affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness.  She was oriented in 3 
spheres.  Insight and judgment appeared to be adequate, as 
did her intellectual capacity.  The diagnoses were PTSD and 
depression not otherwise specified.  The global assessment of 
functioning (GAF) was 50 with serious impairment in social 
and occupational functioning, and with no friends and 
inability to keep a job.

The veteran was hospitalized in January 2000 at a VA medical 
facility for psychiatric treatment.  She was admitted because 
of depression and suicidal thoughts.  She reported that she 
got upset with her girlfriend, stating "I got mad at my 
girlfriend who I have been staying with for the past five 
years because she has been seeing her old girlfriend [behind] 
my back."  On mental status examination, she admitted to 
depression but denied any thoughts of hurting herself or 
others.  She was oriented in all spheres.  Her affect was 
restricted.  Her speech was soft and slow.  Her sensorium and 
cognition were intact.  The Axis I diagnoses were adjustment 
disorder with features of depression and anger, rule out 
major depressive disorder; and PTSD by history.  The GAF was 
50.

A VA report of the veteran's outpatient evaluation in April 
2000 notes that she was adjusting better to her mental 
problems.  Her current problems included the inability to 
hold a job.  She was alert and tense.  The assessment was 
PTSD, and the GAF was 51.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The reports of the veteran's VA medical evaluations and 
treatment reveal that her PTSD is manifested primarily by 
depression, anxiety, nightmares and recollections of 
experiences in service, panic attacks, and easy startlement.  
Her GAF or Axis V diagnosis was 71 on the report of her VA 
hospitalization in April 1998, 50 and VA examination in 
December 1999 and on VA hospitalization in January 2000, and 
51 at a VA outpatient treatment in April 2000.  

A GAF of 50 is indicative of moderate symptoms or moderate 
difficulty in social, occupational or school functioning 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2002).  In this case, the 
evidence reveals that the veteran is unable to hold a job, 
but does not show that she is unable to work due to the 
manifestations of her PTSD.  After review of all the 
evidence, the Board finds that the current 50 percent 
evaluation for the veteran's PTSD best represents her 
disability picture.

The evidence does not show manifestations of PTSD that 
produce occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships to support the assignment of 
a 70 percent evaluation for this disorder under diagnostic 
code 9411.  Hence, the preponderance of the evidence is 
against the claim for an increased evaluation for PTSD, and 
the claim is denied.


II.  Increased Evaluation for PID with Endometriosis

A.  Factual Background

The September 1994 RO rating decision granted service 
connection for PID with endometriosis.  A zero percent 
evaluation was assigned for this condition, effective from 
September 1993.  The zero percent rating remained unchanged 
until the July 2000 RO rating decision increased it to 
10 percent, effective from June 1999.

A VA medical report of the veteran's outpatient treatment on 
June 3, 1999, notes that she complained of irregular periods 
that occurred twice per month and were extremely heavy using 
9 tampons per day, and she reported heavy clotting.  She 
reported a 4 year history of these symptoms.  Her pelvic-
vaginal vault was clear.  There was a palpable left ovary 
that was slightly tender.  The impressions were menorrhagia 
and history of endometriosis.

A VA report of the veteran's outpatient treatment on June 11, 
1999, notes that a Pap smear revealed Trichomonas and 
Candida, and mild dysplasia.  She was prescribed medication. 

A VA report shows that the veteran underwent a D&C (dilation 
and curettage) in July 1999.  The diagnosis was 
metromenorrhagia.

The veteran underwent a VA gynecological examination in 
December 1999.  She reported that she continued to have pain 
and bleeding, and took Motrin since undergoing a D&C in July 
1999.  A Pap smear was reportedly negative in October 1999.  
Pelvic examination revealed normal external genitalia and the 
cervix was clean.  The uterus was retroverted, somewhat fixed 
in position and tender to palpation.  There was bilateral 
adnexa tenderness with no palpable masses.  The uterosacral 
ligaments were negative.  The cul-de-sac was otherwise clear.  
The diagnosis was history of apparent chronic PID and 
endometriosis with secondary menorrhagia and chronic pelvic 
pain.

VA medical reports of the veteran's outpatient treatment in 
2000 reveal that she was seen for various problems.  Those 
reports do not show that she had pelvic pain.  Nor do the 
reports indicate that she was using medication for pelvic 
pain.

B.  Legal Analysis

A disease or injury of the fallopian tube, including PID, 
with symptoms that do not require continuous treatment will 
be assigned a zero percent rating.  Symptoms that require 
continuous treatment will be assigned a 10 percent 
evaluation.  Symptoms that are not controlled by continuous 
treatment will be assigned a 30 percent evaluation.  
38 C.F.R. § 4.116, Codes 7614 and 7615.

Endometriosis that is manifested by pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for control 
will be assigned a 10 percent rating.  Endometriosis that is 
manifested by pelvic pain or heavy or irregular bleeding not 
controlled by treatment will be assigned a 30 percent 
evaluation.  Endometriosis with lesions involving the bowel 
or bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel and 
bladder symptoms will be assigned a 50 percent evaluation.  
38 C.F.R. § 4.116, Code 7629.

The report of the veteran's VA gynecological examination in 
December 1999 shows that she has a history of chronic PID 
with endometriosis and chronic pelvic pain.  At the time of 
that examination she had pelvic pain that she treated with 
Motrin.  The VA reports of her treatment in 2000, however, do 
not show that she continues to have chronic pelvic pain.  Nor 
do those reports show that she continues to take Motrin.  The 
overall evidence, however, reveals that she receives 
continuous treatment for her gynecological problems.

After consideration of all the evidence, the Board finds that 
the veteran's PID with endometriosis is manifested primarily 
by occasional pelvic pain that is controlled by continuous 
treatment that support the assignment of a 10 percent rating 
under diagnostic code 7615 or 7629, but not both.  Two 
separate evaluations may not be assigned under those 
diagnostic codes because the evaluations under both codes are 
based on similar symptoms and the assignment of 2 separate 
evaluations would violate the rule against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14 (2002).

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for PID with endometriosis, 
and the claim is denied.




III.  Increased (Compensable) Evaluation for Residuals of 
Tonsillectomy

A.  Factual Background

The September 1994 RO rating decision granted service 
connection for residuals of tonsillectomy.  A zero percent 
rating was assigned for this condition, effective from 
September 1993.  The zero percent evaluation has remained 
unchanged since then.

The veteran underwent physical examination while hospitalized 
at a VA medical facility in April 1998.  Her throat was 
without erythema or exudate.

At a VA examination in December 1999, the veteran gave a 
history of tonsillectomy in service.  She complained of nasal 
and facial congestion with tenderness over her sinuses.  She 
complained of multiple episodes of infections, coryza, 
postnasal drip, sneezing, coughing, etc.  She also gave a 
long history of multiple allergies.  Examination of her 
throat revealed that there were no tonsils.  The diagnosis 
was allergic diathesis with upper respiratory manifestations, 
including allergic rhinitis, sinusitis and pharyngitis, and 
status post tonsillectomy, with residuals.

A VA outpatient report shows that the veteran's throat was 
examined in January 2000.  The examination was unremarkable.

B  Legal Analysis

A 10 percent evaluation is warranted for moderate chronic 
laryngitis with catarrhal inflammation of the vocal cords or 
mucous membranes and moderate hoarseness.  A 30 percent 
evaluation requires severe chronic laryngitis with marked 
pathological changes such as inflammation of the vocal cords 
or mucous membranes, thickening or nodules of the vocal cords 
or submucous infiltration, and marked hoarseness.  38 C.F.R. 
§ 4.97, Code 6516.

The residuals of tonsillectomy will be rated as analogous to 
laryngitis because the symptoms are similar to the 
manifestations caused by that condition.  38 C.F.R. § 4.20.

The evidence indicates that the residuals of tonsillectomy 
are asymptomatic.  While various upper respiratory problems 
were found at the VA examination in December 1999, those 
manifestations are not residuals of tonsillectomy.  Hence, 
the evidence does not support the assignment of a 10 percent 
rating for residuals of tonsillectomy under diagnostic code 
6516.  The preponderance of the evidence is against the claim 
for an increased (compensable) evaluation for residuals of 
tonsillectomy, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for increased ratings for PTSD, PID with 
endometriosis, and residuals of tonsillectomy because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


IV.  Entitlement to a Total Rating for Compensation Purposes 
based on Individual Unemployability

A.  Factual Background

A review of the evidence shows that service connection is in 
effect for PTSD, PID with endometriosis, and residuals of 
tonsillectomy.  Service connection has not been granted for 
any other disability of the veteran, and the combined rating 
for her service-connected disabilities is 60 percent.

In 1999, the veteran submitted an application for increased 
compensation based on unemployability.  She reported that she 
was working as a cashier, and that she had worked as an 
assistant teacher, security officer, and housekeeper in 1998 
and 1999.  She reported 12 years of education.

A report from a former employer of the veteran dated in 
November 1999, notes that the veteran had worked as an 
assistant teacher from July to September 1999.  It was noted 
that she had earned $473.13, and had left work for unknown 
reasons.

A report from a former employer of the veteran dated in 
February 2001, notes that the veteran had worked as a cashier 
from September to October 1999.  She reportedly had earned 
$514.63, and had left work because of a voluntary move.

In a September 2001 letter, the RO asked the veteran to 
complete another application  for increased compensation 
based on unemployability.  She was asked to complete the form 
and to report the "date you last worked full time" or the 
"date you became too disabled to work".  She was advised 
that the failure to provide the requested information would 
negatively impact her claim.  A review of the record does not 
show receipt of a reply to the RO letter.

B.  Legal Analysis

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  The provisions of this regulation 
require the submission of the case to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.

Service connection is in effect for PTSD, PID with 
endometriosis, and residuals of tonsillectomy.  The combined 
rating for the service-connected disabilities is 60 percent.  
Thus, the veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a) and there is no legal merit to the claim 
for a total rating for compensation purposes based on 
unemployability based upon schedular requirements.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As to consideration of an assignment of an extraschedular 
evaluation, the Board notes that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director of Compensation and Pension Service for the 
assignment of extraschedular ratings for the service 
connected disabilities under 38 C.F.R. § 3.321(b)(1) (2002) 
in the December 2001 supplemental statement of the case.  The 
RO then denied the veteran's claim for a total rating for 
compensation based on unemployability because she failed to 
provide factual information in order for the RO to determine 
whether or not she was working and, if working, whether she 
had more than marginal employment as defined in 38 C.F.R. 
§ 4.16(a).

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular standards.  

The Board does not have jurisdiction to adjudicate a claim on 
an extraschedular basis in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  VA's General Counsel has held 
that the question of entitlement to an extraschedular rating 
is not inextricably intertwined with the question of 
entitlement to a higher schedular rating, and that the proper 
method of returning the case to the RO for further action is 
by remand rather than referral when the claim is raised by 
the veteran.  VAOPGCPREC 6-96.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd, 9 Vet. App. 88.  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In this case, the veteran's PTSD produces serious industrial 
impairment, but the evidence does not show that the 
manifestations of that disorder prevent her from performing 
all types of work and the record shows that she have been 
working as a cashier, assistant teacher, security officer, 
and housekeeper, and is unclear as to whether she is now 
working and, if she is, whether she is doing more than 
marginal employment.  Nor does the evidence show that her 
other service-connected disabilities prevent her from 
working.  

In the December 2001 supplemental statement of the case, the 
RO noted that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The 
veteran does not assert that the schedular rating is 
inadequate to evaluate her disabilities and the Board does 
not find circumstances in this case, such as marked 
interference with employment or need for hospitalization due 
to the service-connected disabilities to remand this case to 
the RO for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for a total rating for compensation purposes based on 
unemployability.

In sum, the evidence does not show that the veteran's 
service-connected disabilities are sufficiently disabling as 
to render her unable to obtain or retain all kinds of gainful 
employment consistent with her education and work history.  
The claim for a total rating for compensation purposes based 
on individual unemployability is denied.



ORDER

An increased evaluation for PTSD is denied.

An increased evaluation for PID with endometriosis is denied.

An increased (compensable) evaluation for residuals of 
tonsillectomy is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

